USDC IN/ND case 3:19-cv-00339-RLM-MGG document 16 filed 10/20/20 page 1 of 6


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JERRY D. HARDMAN,

              Plaintiff,

                    v.                       CAUSE NO. 3:19-CV-339-RLM-MGG

 WILLIAM R. HYATTE, et al.,

              Defendants.

                                OPINION AND ORDER

      Jerry D. Hardman, a prisoner without a lawyer, filed this pro se civil rights

action pursuant to 42 U.S.C. § 1983. ECF 1. On August 10, the court dismissed

Mr. Hardman’s amended complaint pursuant to 28 U.S.C. § 1983 because it

failed to state a claim upon which relief could be granted. On August 20, Mr.

Hardman filed a Rule 59(e) motion for reconsideration reasserting the same facts

and arguments he presented in his amended complaint.1 On October 13, he filed

a motion for the court to accept his untimely notice of appeal, a motion for leave

to appeal in forma pauperis, and a petition for certificate of appealability. \

      The court must first address its jurisdiction to decide the Rule 59(e)

motion. Typically, “a notice of appeal divests the district court of its control over

those aspects of the case involved in the appeal.” May v. Sheahan, 226 F.3d 876,

879 (7th Cir. 2000) (citation omitted). But when a party files a notice of appeal



      1 While Mr. Hardman hasn’t labeled his motion as a Rule 59(e) motion, the court

construes it as a Rule 59(e) motion because he filed it within 28 days of entry of the
judgment and asks the court to reconsider its August 10 order dismissing his
amended complaint. Fed. R. Civ. P. 59(e); Banks v. Chicago Bd. of Educ., 750 F.3d
663, 666 (7th Cir. 2014).
USDC IN/ND case 3:19-cv-00339-RLM-MGG document 16 filed 10/20/20 page 2 of 6


before the court could rule on the Rule 59(e) motion, the notice of appeal doesn’t

divest the district court of jurisdiction to rule on the motion. Fed. R. App. P.

4(a)(4)(B)(i). In other words, the notice of appeal is effectively suspended until the

district court issues its ruling on the Rule 59(e) motion. Id.

      In the August 20 order, the court determined that Mr. Hardman’s Eighth

Amendment right to be free from cruel and unusual punishment hadn’t been

violated when prison officials restricted his access to indoor and outdoor

recreation. The court further held that Mr. Hardman’s allegations that restricted

access to recreation violated prison policy couldn’t be remedied in federal court

because they entailed state law violations:

      The Eighth Amendment prohibits conditions of confinement that
      deny inmates “the minimal civilized measure of life’s necessities.”
      Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008). However,
      “the Constitution does not mandate comfortable prisons,” and
      conditions that may seem “restrictive” or “even harsh” are “part of
      the penalty that criminal offenders pay for their offenses against
      society.” Rhodes v. Chapman, 452 U.S. 337, 347-349 (1981). While
      the nature of the restrictions imposed upon Mr. Hardman aren’t
      entirely clear, he doesn’t seem to allege that he was deprived of all
      physical activity. A total lack of exercise would state a claim when
      “movement is denied and muscles are allowed to atrophy,” French
      v. Owens, 777 F.2d 1250, 1255 (7th Cir. 1985), but the denial of
      “desirable, entertaining diversions . . . [do] not raise a constitutional
      issue,” Harris v. Fleming, 839 F.2d 1232, 1236 (7th Cir. 1988).

             Recreation and the ability to obtain physical exercise
             have been properly recognized as important human
             needs. See, e.g., Davenport v. DeRobertis, 844 F.2d
             1310, 1315–16 (7th Cir.1988). However, there is no
             constitutional right to a specific form of recreation.
             Rather, only the objective harm that can result from a
             significant deprivation of movement implicates the
             Eighth Amendment. French v. Owens, 777 F.2d 1250,
             1255 (7th Cir.1985) (the Eighth Amendment is
             implicated where a denial of exercise causes the



                                          2
USDC IN/ND case 3:19-cv-00339-RLM-MGG document 16 filed 10/20/20 page 3 of 6


               muscles to atrophy and threatens the health of the
               individual).

         Douglas v. DeBruyn, 936 F. Supp. 572, 578 (S.D. Ind. 1996). So an
         allegation that Mr. Hardman was denied access to recreation time
         does not state a claim on which relief can be granted. That the
         restrictions placed on Mr. Hardman violated the prison’s policy does
         not state a claim on which relief can be granted in federal court.
         Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003) (“However, 42
         U.S.C. § 1983 protects plaintiffs from constitutional violations, not
         violations of state laws or, in this case, departmental regulations
         and police practices.”).

Therefore, Mr. Hardman couldn’t proceed on his alleged Eighth Amendment

claim.

         Mr. Hardman’s amended complaint also asserted an equal protection

claim: he believed he should have been “equally protected against any cruel and

unusual punishment that all other offenders [were not] being subject[ed] to” and

the “punishment he received while housed in the restrictive housing unit wasn’t

the treatment that other offenders were forced to survive under.” The court

analyzed Mr. Hardman’s claim utilizing a rational basis review because he didn’t

indicate that the defendants targeted him due to his membership in a suspect

class.

         Mr. Hardman alleged that he was placed in the restrictive housing unit at

the direction of prison officials and was told that his phone, Jpay account, and

recreation privileges were being restricted for “unknown reasons.” As the

dismissal order explained, while Mr. Hardman claimed these actions were taken

for “unknown reasons,” the facts indicated he was the subject of an internal

prison investigation, so there was a rational basis for limiting his access to his

phone, Jpay account, and recreation, and classifying him differently than other

                                          3
USDC IN/ND case 3:19-cv-00339-RLM-MGG document 16 filed 10/20/20 page 4 of 6


inmates in the restrictive housing unit. Therefore, the court held that he could

not proceed on his doomed Equal Protection claim.

      “A court may grant a Rule 59(e) motion to alter or amend the judgment if

the movant presents newly discovered evidence that was not available at the time

of trial or if the movant points to evidence in the record that clearly establishes

a manifest error of law or fact.” Matter of Prince, 85 F.3d 314, 324 (7th Cir.

1996). A manifest error “is not demonstrated by the disappointment of the losing

party. It is the wholesale disregard, misapplication, or failure to recognize

controlling precedent.” Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir.

2000) (citation and quotation marks omitted). “A motion for reconsideration

performs a valuable function where the Court has patently misunderstood a

party, or has made a decision outside the adversarial issues presented to the

Court by the parties, or has made an error not of reasoning but of apprehension.”

Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th

Cir. 1990). “Reconsideration is not an appropriate forum for rehashing

previously rejected arguments or arguing matters that could have been heard

during the pendency of the previous motion.” Ahmed v. Ashcroft, 388 F.3d 247,

249 (7th Cir. 2004).

      Mr. Hardman’s motion for reconsideration essentially reasserts the same

facts and arguments he presented in his amended complaint. The motion to

reconsider rehashes old arguments rather than try to correct a patent

misunderstanding or a manifest error of law or fact. Mr. Hardman hasn’t

provided any basis for the court to overturn the judgment in this case. For



                                        4
USDC IN/ND case 3:19-cv-00339-RLM-MGG document 16 filed 10/20/20 page 5 of 6


reasons fully explained in the court’s dismissal order and this order, this case

was properly dismissed. As a consequence, there are no new facts or arguments

in this motion that warrant disturbing the judgment. The motion for

reconsideration (ECF 12) will be denied.

      Because Mr. Hardman filed a timely Rule 59(e) motion, his notice of appeal

didn’t become effective until now that this court has ruled on the motion. Fed.

R. App. P. 4(a)(4)(B)(i) (the filing of a timely Rule 59(e) motion tolls the period of

time to file a notice of appeal, and a notice filed before a ruling of such motion

does not become effective until the court rules on it). Mr. Hardman’s motion to

accept his untimely notice of appeal (ECF 13) will be denied as moot and his

notice of appeal (ECF 13-1) is now effective as of the date of this order.

      Mr. Hardman also seeks leave to proceed in forma pauperis on appeal. “An

appeal may not be taken in forma pauperis if the trial court certifies in writing

that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). This appeal isn’t taken

in good faith for the reasons stated in the court’s dismissal order and this order

denying Mr. Hardman’s motion for reconsideration. The motion for leave to

appeal in forma pauperis (ECF 14) will be denied.

      Mr. Hardman further requests a certificate of appealability. Because this

is a civil rights case, the petition for a certificate of appealability (ECF 15) isn’t

necessary and will be denied. Moore v. Pemberton, 110 F.3d 22, 24 (7th Cir.

1997).

      For these reasons, the court:

      (1) DENIES Jerry D. Hardman’s motion for reconsideration (ECF 12);



                                          5
USDC IN/ND case 3:19-cv-00339-RLM-MGG document 16 filed 10/20/20 page 6 of 6


       (2) DENIES AS MOOT Mr. Hardman’s motion for the court to accept his

untimely notice of appeal (ECF 13);

       (3) DEEMS Mr. Hardman’s notice of appeal as being effective as of the date

of this order (ECF 13-1);

       (4) DENIES Mr. Hardman’s motion for leave to appeal in forma pauperis

(ECF 14); and

       (5) DENIES Mr. Hardman’s petition for a certificate of appealability (ECF

15).

       SO ORDERED on October 20, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        6
